Title: To George Washington from Ludwell Lee and Roger West, 21 October 1793
From: Lee, Ludwell,West, Roger
To: Washington, George


            
              Sir
               Fairfax County [Va.] 21st Octr 1793
            
            We do ourselves the honor of enclosing to you an address signed by about five hundred
              of the most respectable Landholders, Merchants, & Inhabitants of this County—It is
              with pleasure we execute the desire of our fellow Citizens in forwarding to you this
              token of their approbation esteem & confidence, so justly merited on your part, and so freely given on theirs. We have the honor to be with
              the highest respect Sir Yr most Obedient, Humble Servants
            
              Ludwell Lee
              R: West
            
          